          Case 1:21-cr-00519-TFH Document 6 Filed 08/16/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
           v.                                    :    MAGISTRATE NO. 21-MJ-562
                                                 :
 STEVEN C. BILLINGSLEY,                          :    VIOLATIONS:
                                                 :    18 U.S.C. § 1752(a)(1)
                          Defendant.             :    (Entering and Remaining in a Restricted
                                                 :    Building and Grounds)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building and Grounds)


                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, STEVEN C. BILLINGSLEY,

did knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-

off, and otherwise restricted area within the United States Capitol and its grounds, where the Vice

President and Vice President-elect were temporarily visiting, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building and Grounds, in violation of Title
       18, United States Code, Section 1752(a)(1))
          Case 1:21-cr-00519-TFH Document 6 Filed 08/16/21 Page 2 of 2




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, STEVEN C. BILLINGSLEY,

did knowingly, and with intent to impede and disrupt the orderly conduct of Government business

and official functions, engage in disorderly and disruptive conduct in and within such proximity

to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted

area within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building and Grounds, in
       violation of Title 18, United States Code, Section 1752(a)(2))


                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney
                                                     D.C. Bar No. 415793




                                             By:
                                                     SETH ADAM MEINERO
                                                     Trial Attorney
                                                     Detailed to the United States Attorney’s
                                                     Office for the District of Columbia
                                                     D.C. Bar No. 976587
                                                     Federal Major Crimes Section
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     202-252-5847
                                                     Seth.Meinero@usdoj.gov




                                                2
